Case 1:19-cv-01134-CG-N Document 10 Filed 12/14/20 Page 1 of 1         PageID #: 49




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

BILLIE RUTH GRAHAM,                       )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION 19-1134-CG-N
                                          )
McDONALD’S RESTAURANTS OF                 )
AL INC.,                                  )
                                          )
       Defendant.                         )

                                   JUDGMENT

      Since the Plaintiff in this matter has not filed an amended complaint, the

dismissal of the case has become final; therefore, in accordance with the Order

entered on November 5, 2020 (Doc. 9), this action is DIMISSED without

prejudice for failure to state a claim upon which relief may be granted.

      DONE and ORDERED this 14th day of December, 2020.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
